Citation Nr: 9902112	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  93-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
an anxiety disorder, currently characterized as a post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for an intracranial injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This appeal arises before the Board of Veterans Appeals 
(Board) from a December 1989 rating decision of the Nashville 
Tennessee, Regional Office (RO), whereby an increased 
evaluation for an anxiety reaction disorder was denied, and a 
claim for residuals of an intracranial injury was denied.  
That decision also found that a claim for PTSD was not well 
grounded.  The veteran did not perfect an appeal with regard 
to his intracranial injury claim.  He did, however, perfect 
an appeal as to the issue of an increased evaluation for an 
anxiety disorder, which was denied by means of a Board 
decision dated October 1990.  

A July 1992 rating action denied the veterans claim to 
reopen his claim for residuals of an intracranial injury, and 
again denied the veterans claim for a compensable evaluation 
of his anxiety disorder.  In an April 1993 action, the RO 
noted that a 10 percent rating for the anxiety disorder was 
awarded, effective from February 7, 1991.  That award was 
subsequently changed to a 50 percent rating for PTSD, in a 
rating action dated March 1997, also effective from February 
7, 1991, subsequent to a VA examination dated November 1996, 
diagnosing PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim for an increased rating for an anxiety 
disorder has been developed.

2.  An anxiety disorder is manifested primarily by 
nervousness, agitation, insomnia and depression.  

3.  Entitlement to service connection for residuals of an 
intracranial injury was denied by the RO by means of a rating 
decision dated December 1989.  The veteran was notified of 
that decision, and of appellate procedures, but he did not 
perfect an appeal within the one-year time period.

4.  The evidence received subsequent to December 1989 with 
regard to a claim for service connection for residuals of an 
intracranial injury, is not so significant by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for an anxiety disorder are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, § 4.71a 
Diagnostic Code 9400 (1998).

2.  The December 1989 rating decision, wherein service 
connection for residuals of an intracranial injury was 
denied, is final.  38 U.S.C.A. § 7105(c) (West 1991& Supp. 
1998), 38 C.F.R. § 20.302 (1998).

3.  The evidence received subsequent to the ROs December 
1989 rating decision is not new and material, and does not 
serve to reopen the veterans claim for service connection 
for residuals of an intracranial injury.  38 U.S.C. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased evaluation for PTSD.

Initially, the Board finds that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a disability 
classified as an anxiety reaction in a rating action dated 
January 1947, which was effective from September 1945, after 
the RO noted that a December 1946 examination report showed 
that the veteran was diagnosed with a mild anxiety reaction.  
The initial noncompensable evaluation was increased to a 10 
percent evaluation, as noted in a rating action dated April 
1993, and to 50 percent, in a March 1997 rating action.  Both 
actions were effective as of February 7, 1991.  Although the 
rating increased the veterans evaluation, the rating remains 
less that the maximum benefit available, and thus the ROs 
decision does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran contends that his PTSD disorder is more severe 
than currently evaluated.  He specifically contends that he 
is nervous and depressed.  

As a preliminary matter, the Board notes that the veterans 
disorder has been alternatively diagnosed as depression, 
nervous reaction, and possible dementia; however, all of the 
veterans symptoms have been considered in relation to his 
anxiety disorder.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VAs 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities. 38 C.F.R. Part 4 (1998).  
PTSD is contemplated by Diagnostic Code 9411.  

However, for appellate purposes, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Prior to November 7, 1996, both PTSD and generalized anxiety 
disorders were grouped as psychoneurotic disorders under the 
Schedule, and a 50 percent evaluation was contemplated by a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people, with the 
reliability, flexibility, and efficiency levels are so 
reduced, by reason of psychoneurotic symptoms, so as to 
result in considerable industrial impairment.  A 70 percent 
evaluation for PTSD contemplated a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence that the ability to obtain and 
retain employment was severely impaired.  A 100 percent 
evaluation was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, second, when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or third, when the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), see Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating under 
diagnostic Code 9411 were each independent bases for granting 
the 100 percent rating). 

Under the criteria that have been in effect since November 7, 
1996, both disorders are contemplated by the general rating 
formula for mental disorders.  The current 50 percent 
evaluation contemplates occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; due to such symptoms as:  suicidal 
ideation, obsessive rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure 
or irrelevant, near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; a 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; memory loss for names of close relatives, or his own 
name.  

The recent medical evidence consists of VA examinations dated 
October and November 1996.  The Board wishes to point out 
that the October 1996 examination report was extremely 
thorough and detailed in its findings.  The examiner obtained 
a detailed history from the veteran, reviewed his claims 
folder, and also performed a extraordinarily detailed 
objective examination.  

The examiner found that the veteran was neatly dressed and 
groomed, made good eye contact, appeared moderately anxious, 
but did not appear depressed, showed a full range of affect, 
exhibited a good sense of humor, and responded to humor 
appropriately.  In addition, the examiner found that his 
affect was not labile or bizarre, and that he was, by 
description, nervous.  He was alert to person, place, time 
and situation, there was no unusual psychomotor activity, 
gestures or behavior.  There was no deficit of cognition, 
memory, learning or attention.  Thought was coherent and 
logical without flight of ideas or loose associations.  There 
was no suicidal or homicidal ideation, and no evidence of 
hallucinations.  His judgment was described as good, although 
he had little psychological insight.  

The examiner diagnosed anxiety disorder, moderate; depressive 
disorder and phase of life problem or other life circumstance 
problem.  The highest GAF over the past year was estimated at 
51-60, with his current GAF evaluated at 51-60, moderate 
symptoms.  

The November 1996 report, from the veterans psychological 
testing, shows that it was obvious that [he] was anxious 
during the testing.  He was cooperative and seemed to be 
making an effort to perform .  The veteran was diagnosed 
with major depressive disorder, recurrent, moderate; delayed 
onset post-traumatic stress disorder, chronic, mild; dementia 
of the Alzheimers type, late-onset, with depressed mood.   

The evidence does not show a severely impaired ability to 
establish and maintain effective or favorable relationships 
with people, and psychoneurotic symptoms of such severity and 
persistence that the ability to obtain and retain employment 
was severely impaired, so that a 70 percent rating under the 
regulations in effect prior to November 7, 1996 would be 
appropriate.  It also does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation, obsessive rituals which 
interfere with routine activities, speech that is 
intermittently illogical, obscure or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  Thus, a 70 percent rating 
is also not appropriate under the regulations in effect 
subsequent to November 7, 1996.  It also does not show that a 
100 percent rating is established under either regulation, 
that is, there is no evidence of virtual isolation, totally 
incapacitating psychoneurotic symptoms boarding on gross 
repudiation of reality, demonstrable inability to obtain or 
retain employment, or total occupational and social 
impairment.  

The evidence does show that the veteran is depressed and 
anxious, with the examiners assigning a GAF score  of between 
51 and 60 to his symptomatology at the time of his 
examinations, and during previous year.  A GAF score between 
51 and 60 contemplates moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).   Thus, as the evidence shows that the veteran was 
assessed with symptoms contemplated by a 50 percent rating, 
e.g. such symptoms as flattened affect; panic attacks more 
than once a week, disturbances of motivation and mood; the 
Board determines that a rating greater than 50 percent is not 
warranted.


II.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for residuals of an intracranial 
injury.

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998); see also 38 U.S.C.A. § 7104(b) (West 
1991).  Additionally, governing statutory and regulatory 
provisions stipulate that a claimant has one year from the 
date of notice of an adverse RO rating decision in which to 
indicate disagreement therewith; otherwise, that decision is 
final, and may be reopened only upon the receipt of 
additional evidence which, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 7105 (West 1991);  38 C.F.R. § 3.104(a) (1998).  New 
evidence means more than evidence that has not previously 
been included in the claims folder, and must be more than 
merely cumulative, in that it presents new information.  
38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, No. 
98-7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 
38 C.F.R. § 3.156(a) (1998).  

The Court held that a two-step analysis is necessary in 
determining whether to reopen a claim, in that it must first 
be determined if there is new and material evidence; if there 
is such evidence, the claim must then be reviewed on the 
basis of all of the evidence, both old and new.  See Manio v. 
Derwinski, 1 Vet.App. 140 (1991);  See also Evans, 9 
Vet.App. at 283 (1996).

The Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.  See Evans v. Brown, 9 
Vet.App. 273, 284 (1996).  The evidence received subsequent 
to the last final decision is presumed credible for the 
purposes of reopening the appellants claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet.App. 
216, 220 (1995); Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  

The veteran contends that he suffered an intracranial injury 
as the result of a blast during his service in WW II.  He 
specifically contends that the original diagnosis was 
changed several times to confuse the issues[.  .There was] 
injury to [the] total constitutional value of my body when 
the bomb exploded almost on top of me[,] causing me extreme 
anxiety, pain, confusion, and damage to skeletal and muscular 
parts of my body[,] from [my] feet to my head.  

In the instant case, service connection for an intracranial 
injury was denied in a rating action dated December 1989, 
after the RO noted that no intracranial injury was shown on 
the veterans last examination.  The RO also noted that the 
veteran had originally been diagnosed with an intracranial 
injury in October 1942, after complaining about nervousness, 
and being in a dazed or fainting state.  Additionally, the RO 
noted that the veteran also reported some loss in the field 
of vision in the right eye, which reportedly worsened when he 
was looking into the sky for enemy planes.  However, the RO 
stated that after observation, the veterans diagnosis was 
changed to that of war neurosis.  The RO also stated that the 
report of a December 1945 VA examination revealed that he was 
completely normal from a neurological point of view, and that 
findings showed complaints of headaches, but that no cranial 
nerve involvement was detected.  

The relevant evidence submitted subsequent to December 1989, 
consists primarily of (1) the veterans contentions on his 
statement in support of claim form, (2) a copy of his service 
medical record showing a diagnosis of intracranial injury, 
and (3) the results from the veterans November 1996 VA 
rating examinations and test results.  It first must be 
determined whether this evidence is new as defined by law 
and regulation.  First, the Board must point out that the 
veterans service medical records were considered in the 
December 1989 rating decision.  Thus, this material is not 
new, as it is duplicative of evidence in the record.  

Even if new, submitted evidence must be material, in that it 
bears directly and substantially upon the specific matter 
under consideration.  The veteran avers, in his statements in 
support of his claim, that he has suffered injury from his 
feet to his head as a result of this his injury in October 
1942.  This evidence also is cumulative of evidence of 
record, in that it does not present new information.  
Additionally, while a layperson can provide an eyewitness 
account of the veterans visible symptoms, see Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992), lay evidence or 
evidence from the veteran himself, without more, is not 
capable of a probative diagnosis.  See generally Espiritu, 2 
Vet.App. 495, Moray v. Brown, 5 Vet.App. 211, 214 (1993).  
Thus, this evidence is also not probative of whether the 
veteran has a current disorder related to an intracranial 
injury.  

Similarly, although the 1996 examination and testing reports 
are new, in that they are not cumulative and present new 
information, they does not bear directly and substantially 
upon the specific matter under consideration.  The additional 
medical evidence does not show residuals from an intracranial 
injury.  Specifically, while the examiner noted there was a 
history of head injury and that this had not been explored as 
a cause of cerebral insult which could have caused  anxiety 
symptoms (italics added), he found that there was no 
organicity.  In addition, although the November 1996 
psychological testing report indicated that the veteran was 
exhibiting dementia, the examiner specifically diagnosed the 
veteran with dementia of the Alzheimers type-late onset.  
As this evidence simply does not reveal residuals from an 
intracranial injury, the additional evidence is of little 
practical significance, and need not be considered in order 
to fairly decide the merits of the claim.

In conclusion, as no new and material evidence has been 
submitted to reopen the veterans claim for service 
connection for residuals of an intracranial injury, it must 
accordingly, fail.  


ORDER

Entitlement to an increased rating for a PTSD disorder is 
denied.  The veterans claim to reopen the issue of service 
connection for residuals of an intracranial injury is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  Global Assessment of Functioning (GAF) Scale considers the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
  Diagnostic Criteria from DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION.
- 2 -
